DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informality:  claim 19 recites a second metal layer and a third metal layer, however, there is no recitation of a first metal layer.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oi et al. (U.S. Patent No. 9,997,450).
Regarding claim 1, in Figures 1B and 2B, Oi discloses a printed circuit board, comprising: an insulating layer (42); a metal pad (40) disposed on one side of the insulating layer; a via hole (42X) penetrating through the insulating layer to expose at least a portion of the metal pad; and a via (50, Figure 1A) filling at least a portion of the via hole, wherein the via comprises a first metal layer (53) and a second metal layer (54) disposed on the first metal layer, and an average size of grains in the first metal layer and an average size of grains in the second metal layer are different from each other (Figures 1B, 2B).

Regarding claim 3, Oi discloses wherein the second metal layer comprises a concave portion facing the metal pad on an interface between the first metal layer and the second metal layer, and a third metal layer fills at least a portion of the concave portion (Figure 2B).
Regarding claim 4, Oi discloses wherein the second metal layer comprises a first region and a second region, and average sizes of grains in the first region and in the second region of the second metal layer are different from each other (Figure 2B).
Regarding claim 5, Oi discloses wherein the first region of the second metal layer is disposed inside the via, and the second region of the second metal layer is disposed outside the via and surrounds the first region (Figure 2B).
Regarding claim 6, Oi discloses wherein the average size of grains in the first region of the second metal layer is larger than the average size of grains in the second region (Figure 2B).
Regarding claim 7, Oi discloses where in a third metal layer is disposed on the second metal layer, and an average size of grains in the third metal layer is smaller than the average size of grains in the first region of the second metal layer and larger than the average size of grains in the second region of the second metal layer (Figure 2B).
Regarding claim 8, Oi discloses wherein the via further comprises a third metal layer covering at least a portion of a region exposed through the via hole of the 
Regarding claim 9, Oi discloses wherein the second metal layer and the third metal layer extend onto a top surface of the insulating layer (Figure 2B).
Regarding claim 10, Oi discloses wherein a thickness of the third metal layer is greater than a thickness of the second metal layer on the top surface of the insulating layer (Figure 2B).
Regarding claim 11, Oi discloses wherein the via further comprises a fourth metal layer disposed on the top surface of the insulating layer, and the first metal layer is disposed on the fourth metal layer on the top surface of the insulating layer (Figure 2B).
Regarding claim 12, Oi discloses wherein the insulating layer, the metal pad, the via hole and the via respectively comprise a plurality of the insulating layers, a plurality of the metal pads, a plurality of the via holes and a plurality of the vias, wherein: the plurality of the insulating layers are stacked, he plurality of the metal pads are disposed on one side of the plurality of the insulating layers, the plurality of the via holes penetrate a plurality of the insulating layers to expose at least a portion of a plurality of the metal pads, the plurality of the vias fill the plurality of the via holes, and at least two of the plurality of the vias overlap in a direction in which the insulating layers are stacked (Figure 2B). 
Regarding claim 13, in Figures 1B and 2B, Oi discloses a printed circuit board, comprising: an insulating layer (42); a metal pad (40) disposed on one side of the insulating layer; a via hole (42X) penetrating through the insulating layer to expose at least a portion of the metal pad; and a via (50) filling at least a portion of the via 
Regarding claim 14, Oi discloses wherein the first region of the second metal layer is disposed inside the 5 via, and the second region of the second metal layer is disposed outside the via and surrounds the first region (Figure 2B).
Regarding claim 15, Oi discloses wherein an average size of grains in the first region of the second metal layer is larger than an average size of grains in the second region (Figure 2B).
Regarding claim 16, Oi discloses wherein an average size of grains in the third metal layer is smaller than the average size of grains in the first region of the second metal layer and larger than the average size of grains in the second region (Figure 2B). 
Regarding claim 17, Oi discloses wherein the second metal layer does not extend onto a top surface of the insulating layer (Figure 2B). 
Regarding claim 18, Oi discloses where in a third metal layer is directly disposed the first metal layer disposed on the top surface of the insulating layer (Figure 2B).
Regarding claim 19, in Figures 1B and 2B, Oi discloses a printed circuit board, comprising: an insulating layer (42); a metal pad (40) disposed on one side of the insulating layer; a via hole (42X) penetrating through the insulating layer to expose at least a portion of the metal pad; and a via (50, Figure 1A) filling at least a portion of the via hole, wherein the via comprises a second metal layer (52) comprising a first region 
Regarding claim 20, Oi discloses wherein an average size of grains in the first region of the second metal layer is larger than an average size of grains in the second region of the second metal layer (Figure 2B). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847